

MDU Resources Group, Inc.
2006 NEO Annual Award Opportunity Chart 
               
1/1/2006
         
Base Comp-
Threshold
Target
Maximum
Name
Title
ensation
($)
($)
($)
           
Martin A. White
Chairman of the Board
$750,000
$187,500
$750,000
$1,500,000
 
and Chief Executive Officer
         
MDU Resources Group, Inc.
                   
Terry D. Hildestad
President and Chief
$525,000
$98,438
$393,750
$787,500
 
Operating Officer
         
MDU Resources Group, Inc.
                   
Warren D. Robinson 1
                     
John K. Castleberry 2
President and Chief
$370,000
$7,708
$30,833
$61,667
 
Executive Officer
 
       
WBI Holdings, Inc.
                   
John K. Castleberry 3
Executive Vice
$300,000
$31,250
$125,000
$250,000
 
President-Administration
         
MDU Resources Group, Inc.
                   
Bruce T. Imsdahl
President and Chief
$310,000
$38,750
$155,000
$310,000
 
Executive Officer
         
Montana-Dakota Utilities
         
Co. and Great Plains
         
Natural Gas Co.
                   
1 Retired as Executive Vice President and Chief Financial Officer 1/3/06
   and continued employment as a Special Projects Advisor until 2/17/06.
           
2 Annual base compensation for the Chief Executive Officer of WBI Holdings,
   Inc. is $370,000. The incentive amounts are pro-rated to show
 
   two months as Chief Executive Officer.
               
3 Effective March 4, annual base compensation for the Executive Vice President-
   Administration of MDU Resources Group, Inc. will be $300,000. The incentive
amounts
 
   are pro-rated to show ten months as Executive Vice President-Administration.
 
 